Citation Nr: 0102562	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  93-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.

The Board notes that a March 1999 VA outpatient treatment 
record indicates that the veteran had passed away.  However, 
in April 2000, the RO contacted a social worker who had 
treated the veteran in the past, and who indicated that she 
had been told to amend the record to show that the veteran 
had not passed away.  The social worker attempted to verify 
the veteran's current status, but she was unable to determine 
if the veteran was dead or alive.  The RO sent various 
letters to the veteran in an attempt to confirm such status.  
Most recently, in August 2000, the RO sent the veteran a copy 
of the latest supplemental statement of the case (SSOC) to 
the veteran's last address of record.  That SSOC was not 
returned as undeliverable.  As such, the Board will proceed 
with this appeal.  

The Board also notes that in the veteran's substantive 
appeal, received in January 1993, the veteran requested a 
hearing at a local VA office, before a Member of the Board.  
By VA letter dated in July 1993, sent to the veteran's latest 
address of record, the veteran was notified that a hearing 
was scheduled that month.  He was informed of the time, date, 
and place of the hearing, and the letter was not returned as 
undeliverable.  However, the veteran failed to report to that 
hearing.  There are no other outstanding hearing requests of 
record, and the request for a hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Service connection is presently in effect for bilateral 
deafness, rated as noncompensable; the evidence reflects that 
the veteran also has the following nonservice-connected 
disorders:  a rash, evaluated as noncompensable; a 
psychiatric disorder, variously diagnosed, including as 
anxiety disorder with depression, evaluated as 30 percent 
disabling; hypertension, evaluated as noncompensable; renal 
calculi, evaluated as noncompensable; and a back disorder, 
evaluated as noncompensable; the combined disability rating 
for the veteran's service-connected and nonservice-connected 
disorders is no more than 30 percent.  

3.  The veteran is 51 years old; he completed 8 years of 
grammar school education; he has previous work experience at 
a fencing company. 

4.  The veteran's disabilities, collectively no more than 30 
percent disabling, are not productive of a total disability.

5.  Considering the veteran's age, education, and 
occupational history, his disabilities do not permanently 
preclude him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have been met.  
38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 
4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to a permanent and total disability rating for nonservice-
connected disability pension purposes.  Essentially, the 
veteran maintains that his current disabilities render him 
unemployable. 

As a preliminary matter, the Board notes that this appeal was 
previously before the Board and remanded in July 1995 and 
November 1997, for additional development.  The Board is 
satisfied with the RO's attempts to carry out the remand 
instructions.  Some of the requested development has not been 
completed, however, this was due to a lack of cooperation 
from the veteran, as opposed to inaction by the RO.  In that 
regard, the veteran was requested to provide information on 
medical providers and treatment, but he did not respond to 
the RO's request.  According to the November 1997 BVA remand, 
the veteran was to be afforded an additional VA examination, 
provided that the RO obtain additional information from the 
veteran.  As such information was not obtained, and as the 
veteran has not responded to the RO's requests, the RO did 
not schedule the veteran for an additional examination, which 
is in accordance with the November 1997 BVA remand 
instructions.  The veteran was notified in that remand of the 
possible adverse action to his claim, if he failed to 
cooperate.  See 38 C.F.R. § 3.158.  The veteran was provided 
a copy of the BVA remand, and it was not returned as 
undeliverable.  Therefore, the Board is satisfied that the 
veteran was informed of his obligation to respond to the RO's 
requests, and the Board will proceed with appellate review.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)("The duty 
to assist is not always a one-way street.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").

The Board also notes that effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  The Board finds that no 
useful purpose would be served by delaying appellate action 
in this case for additional development, particularly as the 
veteran has not responded to requests for information.  As 
such, the Board will proceed with appellate review.

According to the law, a disability pension is payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a).  There are three 
alternative regulations upon which a finding of permanent and 
total disability for pension purposes may be based.  In 
accordance with the VA Schedule For Rating Disabilities, one 
may establish that the veteran has a lifetime impairment 
which renders it impossible for the "average person" to 
follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502.  This method requires rating each disability under 
the appropriate diagnostic code, and then combining the 
ratings to determine whether the veteran holds a combined 
one-hundred percent schedular evaluation for pension 
purposes.  If a veteran suffers the permanent loss of the use 
of both hands or both feet, or of one hand and one foot, or 
of the sight of both eyes, or becomes permanently helpless or 
permanently bedridden, the veteran will be considered 
permanently and totally disabled.  38 C.F.R. § 4.15.

Absent a combined one-hundred percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more.  If 
there are two or more disabilities, there must be at least 
one disability to bring the combined rating to 70 percent or 
more.  If the veteran is considered permanently and totally 
disabled under these criteria, he is then awarded a one-
hundred percent schedular evaluation for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b). 

A permanent and total disability rating under the provisions 
of §§ 4.15, 4.16, and 4.17, will not be precluded by reason 
of the coexistence of misconduct disability when:  (a) a 
veteran, regardless of employment status, also has innocently 
acquired 100 percent disability, or (b) where unemployable, 
the veteran has other disabilities innocently acquired which 
meet the percentage requirements of §§ 4.16 and 4.17 and 
would render, in the judgment of the rating agency, the 
average person unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.17a.  

A preliminary review of the record discloses that service 
connection is presently in effect for bilateral deafness, 
rated as noncompensable.  The veteran is not presently 
service-connected for any other disabilities; however, the 
record contains evidence of several nonservice-connected 
disorders, which will be discussed below.  

In regard to the veteran's service-connected bilateral 
deafness, a January 1996 VA audiological examination revealed 
that the veteran's average puretone threshold in his right 
ear was 49 decibels; 48 decibels in the left ear.  Speech 
recognition in the right ear was 94 percent, and the left ear 
was 88 percent, using the CNC word list.  The examiner 
indicated that the veteran's hearing thresholds above 1000 
Hertz had decreased since the last examination.  It was noted 
that the veteran had a permanent sensorineural hearing loss, 
but that it would probably not significantly limit the 
veteran's ability to work.  Based on the rating criteria, the 
veteran's right ear corresponds to no more than Level I 
hearing loss, and the left ear corresponds to no more than 
Level II hearing loss, which results in a noncompensable 
rating for hearing loss.  See 38 C.F.R. § 4.85.

Looking to his other disorders, in a January 1996 VA general 
medical examination, the veteran's current problems were 
described as including "multiple detoxification admissions 
for drug and alcohol abuse."  The veteran reported a history 
of a back disorder, including a bulging disc, as well as 
anxiety and depression.  He was unemployed, with the 
exception of occasional day jobs as a construction worker.  
He had a history of surgically removed renal calculus, and he 
stated that he still occasionally had a kidney stone.  The 
veteran's posture and gait were normal, and there was no 
apparent evidence of a current back disorder.  His blood 
pressure readings were 146/94 sitting; 140/88 recumbent; and 
136/104 standing.  His respiratory system was normal.  There 
was a nonhealing erythematous rash, for which he had been 
prescribed a salve.  The concluding diagnoses were:  drug and 
alcohol abuse, bilateral deafness, hypertension, recurrent 
renal calculi, and anxiety disorder with depression.  

The foregoing evidence reveals a history of a bulging 
disc/back disorder, reported by the veteran.  However, as 
there are no current medical findings of a back disorder, 
there is no basis to assign a compensable rating for a back 
disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
evidence also reveals a rash, described as a nonhealing 
erythematous rash.  There is no further description of the 
rash, so the Board has no basis to assign a compensable 
rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

In regard to the diagnosis of hypertension, the blood 
pressure readings noted above would not warrant a compensable 
rating under 38 C.F.R. § 4.104, Diagnostic Code 7101, as the 
evidence does not reflect that the diastolic pressure is 
predominantly 100 or higher.  The Board notes that it may be 
more helpful to evaluate the veteran's hypertension if there 
were more related evidence of record, but as noted earlier in 
this decision, attempts to examine the veteran further were 
unsuccessful. 

As to the veteran's history of recurrent renal calculi, there 
is no evidence that the veteran is undergoing any drug 
therapy, diet therapy, or invasive or non-invasive procedures 
for more than two times per year.  As such, there is no basis 
for a compensable rating for renal calculi.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7508.  

In a January 1996 VA examination for mental disorders, the 
veteran reported that he could not retain gainful employment 
because he had no patience, and did not want to listen to 
authority.  He complained of a problem with anger, and stated 
that drug use had "ruined [his] life."  The examiner 
commented that the veteran's complaints were indicative of 
chronic depression.  He had a poor appetite, and poor energy.  
The examiner commented that "chronic depression and mixed 
substance and alcohol abuse, do appear to be the primary ones 
that interfere with [the veteran's] ability to seek and hold 
employment, and also seem to get in the way of meaningful 
social interactions."  But the examiner also indicated that 
there was not enough information at that time to make a 
diagnostic conclusion.  

In February 1996, the veteran underwent a VA Social Work 
Survey.  The veteran was living with his mother.  He was 
described as "aware that he does not deal rationally with 
problems."  He had no involvement in the community.  He was 
not employed, although he had done some work putting up 
fences the prior summer.  He complained of an old spinal 
injury.  He was described as "considerably depressed," and 
unable to cope with the stresses of everyday life.  He was 
advised of the mental health clinic, and indicated that he 
would seriously consider coming in.  

In an October 1996 VA examination report, the veteran was 
reported to have chronic back pain due to a construction 
accident.  He reportedly had walked out on jobs in the past, 
and had been fired.  He could not cope with authoritative 
figures.  He was chronically depressed, and would withdraw at 
home.  His Global Assessment of Functioning (GAF) score was 
35, which reflects some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV); see also 38 C.F.R. § 4.130.  It was 
noted that he had impairment in family relations, poor 
judgment, and was unable to work.  

VA treatment records dated from February 1998 through March 
1999 indicate that the veteran was treated for complaints of 
anxiety and depression, and he was also in a Detox program 
for a period of time.  A February 1998 VA treatment record 
contains a diagnosis of rule out major depression, and rule 
out adjustment disorder.  The veteran was assigned a GAF 
score of 40, which correlates with the same level of 
impairment as for a 35 GAF, noted above.  According to the 
examiner, the veteran had polysubstance abuse, and recently 
had been on Detox.  The veteran had a depressed mood, and 
felt worthless and suicidal.  He was upset over his mother's 
illness.  

A March 1998 VA treatment record contains a diagnosis of rule 
out anxiety disorder, rule out dependent personality 
disorder, and rule out antisocial personality.  The examiner 
noted that there were findings of anxiety, and a disorganized 
thought process.  The veteran denied suicidal and homicidal 
ideation.  Another March 1998 VA treatment record contains a 
diagnosis of alcohol dependence, rule out other drug 
dependence, as well as adjustment disorder with mixed 
emotional features.  A GAF of 55 was assigned, representing 
moderate symptoms.

The RO assigned a 30 percent rating for nonservice-connected 
anxiety disorder with depression.  The veteran's claim for 
pension benefits was received prior to November 1996, at 
which time the criteria for evaluating mental disorders were 
amended.  The Board will look at the former and current 
criteria for evaluating mental disorders in assessing the 
veteran's current mental disorder.  Pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996), a 30 percent rating 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
initiative, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under the current regulations, as amended effective November 
7, 1996, a 30 percent evaluation is assigned if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss.  A 50 percent evaluation 
requires evidence of occupational and social impairment due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

In light of the foregoing, the Board finds that the veteran's 
nonservice-connected psychiatric disability, variously 
diagnosed, warrants no more than a 30 percent rating under 
either the former or current version of the rating criteria.  
The medical evidence reflects that the veteran has been 
described as chronically depressed, with some anxiety.  He 
had poor energy, poor involvement in the community, 
impairment in family relations, and was described as unable 
to cope with the stresses of everyday life.  At times he was 
described as suicidal, and at other times he denied such 
thoughts.  More recent treatment records ruled out major 
depression and adjustment disorder.  The Board finds that the 
foregoing evidence supports a finding of definite social and 
industrial impairment, as well a finding of intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, which corresponds to a 
30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Board does not find that the veteran's psychiatric 
disorder warrants a rating in excess of 30 percent.  The 
manifestations of veteran's psychiatric disorder appear 
closely related to his substance abuse disorder.  The medical 
evidence of record does not delineate between which symptoms 
are solely psychiatric in nature, and which are related to 
the substance abuse.  Moreover, at times the clinical records 
would contain no concluding diagnosis.  While more evidence 
on this point may be helpful to the veteran's claim, as noted 
earlier in this decision, attempts to acquire additional 
information have been futile.  

In summary, the evidence of record indicates that the veteran 
has some bilateral hearing loss (bilateral deafness), a 
history of a back disorder, a history of renal calculi, 
hypertension, a psychiatric disorder, and a substance abuse 
disorder.  Aside from the psychiatric disorder, the Board 
finds that the noted disorders are not symptomatic to such a 
degree as to warrant compensable ratings.  In regard to the 
psychiatric disorder, as discussed above, the Board finds 
that a rating of no more than 30 percent is warranted.  As to 
the veteran's substance abuse disorder, the regulations 
provide that the veteran must meet the requirements for 
pension benefits independently of the substance abuse 
disorder, as it is willful misconduct.  38 C.F.R. §§ 3.301, 
4.17a.  Therefore, at most, the Board finds that the 
veteran's combined disability rating is 30 percent.  See 
38 C.F.R. § 4.25. 

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15. 
Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's disabilities alone, as described above, are so 
severe that they would preclude an average person from 
sustaining substantially gainful employment.  Further, the 
veteran does not have a permanent total disability under the 
applicable schedular criteria, and his total evaluation is 
not greater than 60 percent.  In short, the veteran's 
disability is clearly not representative of a total 
disability as contemplated by 38 C.F.R. §§ 4.16, 4.17.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16, the Board must consider 
whether the veteran is entitled to pension benefits based on 
extra-schedular criteria, including his disabilities, age, 
occupational history, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).  In this regard, the Board notes 
that the veteran is 51 years old; he completed 8 years of 
grammar school education; he has previous work experience at 
a fencing company.  The record does not indicate specifically 
when the veteran last worked, although it appears that he has 
not had steady employment for some time. 

Upon consideration of the veteran's disabilities, age, 
education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  The Board acknowledges the veteran's limited 
educational history, as well as his employment history, which 
consists primarily of labor-related positions.  The Board 
also acknowledges the veteran's complaints of back pain and 
depression, as well as his statements regarding his 
difficulty dealing with authoritative figures, and his 
problems with anger.  However, the Board is not satisfied 
that the evidence of record supports a finding of permanent 
and total disability.  The veteran's complaints of a current 
back disorder are not objectively confirmed by the evidence 
of record.  Additionally, the record is for the most part, 
negative for an opinion rendered by a medical professional 
that the veteran is unable to work based on his disabilities, 
age, education, and occupational history.  

The Board recognizes the comment in the October 1996 VA 
examination in which it was noted that the veteran was unable 
to work.  But that statement was based on a finding that the 
veteran suffers from a panic disorder with agoraphobia, and 
that it would be "devastating" to the veteran to have a 
panic attack while working as a laborer.  Other forms of work 
are not excluded by that statement.  Additionally, the 
frequency of panic attacks is significant in determining the 
rating for the veteran's psychiatric disorder, which, as 
discussed earlier, the Board finds no more than 30 percent 
disabling.  Moreover, other medical evidence of record either 
concludes that there was not enough evidence to make a 
diagnosis, or that the veteran had depression combined with a 
substance abuse disorder, or that the veteran primarily had a 
polysubstance abuse disorder.   In short, the findings in the 
October 1997 VA examination report are not consistent with 
the majority of the findings of record regarding the 
veteran's psychiatric disorder, which appear to attribute a 
significant amount of the veteran's symptoms to a substance 
abuse disorder.
 
Overall, the Board is not satisfied that this evidence alone 
supports a finding that the veteran is precluded from 
engaging in substantially gainful employment.  It appears 
from the evidence of record that the veteran's impairment, 
both social and industrial, is influenced by his substance 
abuse disorder.  The remaining disorders, discussed above, do 
not appear to warrant a finding of a permanent and total 
disability rating.  Additionally, no medical professional or 
other professional has indicated that the veteran is unable 
to work due to factors independent of his substance abuse 
disorder.  See 38 C.F.R. § 4.17a.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a permanent 
and total disability rating for pension purposes, on either a 
schedular or extra-schedular basis, and the appeal is denied.


ORDER

The claim for entitlement to a permanent and total disability 
rating for nonservice-connected disability pension purposes 
is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

